Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/20/2022.
Examiner’s amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: Claim 2 has a “\” after the period. This typographical error has been corrected to remove the “\”.
2.  The device according to claim 1, wherein the variable is an intensity of the magnetic field in the measuring volume.
Allowable Subject Matter
4. Claims 1 and 8 are allowed. 
5. Claims 2-6, 9-11 and 13 are allowed as being dependent on the independent claim. 
6. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 01/20/2022 were fully considered and found to be persuasive. 
The closet prior art of record, Becker et al (US 2009/0051350 A1) teaches, A process and device for detecting electrically conductive particles in a liquid flowing in a pipe section, the liquid being exposed to periodic alternating electromagnetic fields by a transmitter coil which induces eddy currents in the particles, a probe made as a coil arrangement and which has an effective width producing a periodic electrical signal based on the eddy currents. The signal ha a carrier oscillation with an amplitude and/or phase which is modulated by particles passing across the effective width of the coil arrangement, the probe signal being filtered by a frequency-selective first filter unit, the filtered signal being sampled by a triggerable A/D converter stage to obtain a demodulated digital measurement signal, the digital measurement signal being filtered by a digital, frequency-selective adjustable second filter unit to obtain a useful signal, and the useful signal being evaluated to detect passage of electrically conductive particles in the pipe section.
However Becker fails to teach, wherein the magnetic excitation field comprises at least two first frequency components, each frequency component having a first frequency separate from the first frequency of the other frequency component, the sensor being configured to measure values of a second frequency component of the variable, the second frequency component having a second frequency, the second frequency component being equal to the sum of two products, each product being the product of one of the two first frequencies and an integer different from zero.
The cited prior art does not teach or suggest “A device for measuring a first parameter of a specimen, the device comprising a measuring volume configured to receive the specimen, a first control module and a measuring module, the first control module being configured to supply electricity to the measuring module with an electrical supply current, the measuring module comprising a magnetic field generator, a sensor and a second control module, the magnetic field generator being configured to generate a magnetic excitation field in the measuring volume, the sensor being configured to measure values of a variable of the measuring volume during the generation of the magnetic excitation field, the second measuring control module being configured to calculate a value of the first parameter based on at least one value of the variable, wherein the first control module is configured to-, following the generation of the magnetic excitation field, inhibit the power supply of the measuring module during a first predetermined length of time, and wherein the magnetic excitation field comprises at least two first frequency components, each frequency component having a first frequency separate from the first frequency of the other frequency component, the sensor being configured to measure values of a second frequency component of the variable, the second frequency component having a second frequency, the second frequency component being equal to the sum of two products, each product being the product of one of the two first frequencies and an integer different from zero”  (as recited in the independent claim 1), and 
“A method for measuring a first parameter of a specimen, implemented by a measuring device including a measuring volume, a first control module and a measuring module, the measuring module including a magnetic field generator, a sensor and a second control module, the method comprising: supplying the measuring module with an electric supply current via the first control module, generating, via the magnetic field generator, a magnetic excitation field in the measuring volume, the specimen being received in the measuring volume, measuring, via the sensor when the magnetic excitation field is generated, values of a variable of the measuring volume, the measured values being transmitted to the second control module, and - calculating, via the second control module, a value of the first parameter based on at least one received value, the method further comprising, after the implementation of generating, inhibiting, by the first control module, of the supply of the measuring module during a first predetermined length of time wherein the magnetic excitation field includes at least two first frequency components, each frequency component having a first frequency separate from the first frequency of the other frequency component, the sensor being configured to measure values of a second frequency component of the variable, the second frequency component having a second frequency, the second frequency component being equal to the sum of two products,  each product being the product of one of the two first frequencies and an integer different from zero” (as recited in independent claim 8).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858